            Case 1:21-cv-06149-LTS Document 6 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAUN RUSHING,

                                 Plaintiff,
                                                                 21-CV-6149 (LTS)
                     -against-
                                                                CIVIL JUDGMENT
MEYERS GROCERIES STORES, INC.,

                                 Defendant.

         Pursuant to the order issued August 17, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for improper venue. See 28 U.S.C. § 1406(a).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 17, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
